IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RHONDA LYNN NEAL,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1488

TRAVIS S. GRAHAM, AS
PERSONAL
REPRESENTATIVE OF THE
ESTATE OF JEFFIE D. EATON,

      Appellee.


_____________________________/

Opinion filed June 14, 2016.

An appeal from the Circuit Court for Taylor County.
William W. Blue, Judge.

George T. Reeves of Davis, Schnitker, Reeves & Browning, P.A., Madison, for
Appellant.

Michael S. Smith of Smith, Smith & Parker, Perry; Ernest A. Sellers and Adam L.
Morrison of Sellers, Taylor & Morrison, Live Oak; Jessica R. Young of Langdale
Vallotton LLP, Valdosta, GA; Richard E. Barnes of Barnes Law LLC, Valdosta,
GA, for Appellee.



PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and WETHERELL, JJ., CONCUR.